IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                        No. 85346
                GIANNA M. ORLANDI, BAR NO. 5087.

                                                                          FILE



                                         ORDER OF DISBARMENT
                            This is an automatic review of a Southern Nevada Disciplinary
                hearing panel's recommendation that attorney Gianna M. Orlandi be
                disbarred based on violations of RPC 1.4 (communication), RPC 1.5 (fees),
                RPC 1.15 (safekeeping property), RPC 5.3 (responsibilities regarding
                nonlawyer assistants), RPC 5.4 (professional independence of a lawyer),
                RPC 5.5 (unauthorized practice of law), RPC 8.1 (Bar admission and
                disciplinary matters), and SCR 78 (maintenance of trust funds in approved
                financial institutions; overdraft notification).
                            The State Bar has the burden of showing by clear and
                convincing evidence that Orlandi committed the violations charged. In re
                Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
                Here, however, the facts and charges alleged in the amended complaint are
                deemed admitted because Orlandi failed to answer the amended complaint
                and a default was entered. SCR 105(2). The record therefore establishes
                that Orlandi violated the above-referenced rules by forming a law firm with
                a non-attorney who performed most of the legal work on the firm's cases.
                Orlandi failed to supervise the non-attorney, who held himself out as an
                attorney, met with clients, and provided legal advice.       Orlandi also

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                           12-- 3(.75-9'
                continued to bill a client for work performed by the non-attorney despite the
                client asking that the non-attorney not perform any further work on her
                case. Furthermore, Orlandi took over as lead counsel on a case without
                client approval, told opposing counsel she was no longer working on a case
                without informing the client, failed to file motion briefs or appear at a
                pretrial conference, and failed to acknowledge a client payment. Orlandi
                also began working on clients' cases who had hired the non-attorney—under
                the belief that he was a practicing attorney—without their permission and
                billed them for services after they terminated representation.       In one

                instance, the non-attorney propositioned a client, implying that he would
                pay for or provide legal services in exchange for companionship. Orlandi
                also improperly claimed to the State Bar that she was exempt from
                maintaining a client trust account. And, while a State Bar investigator was
                able to contact Orlandi, who acknowledged the numerous grievances filed
                regarding her and the non-attorney, Orlandi never substantively responded
                to the investigator's requests for information regarding four grievances.
                            As for the appropriate discipline for these violations, we review
                the hearing panel's recommendation de novo, although the panel's
                recommendation is persuasive. SCR 105(3)(b); In re Discipline of Schaefer,
                117 Nev. 496, 515, 25 P.3d 191, 204 (2001). To determine the appropriate
                discipline, we weigh four factors: "the duty violated, the lawyer's mental
                state, the potential or actual injury caused by the lawyer's misconduct, and
                the existence of aggravating or mitigating factors."     In re Discipline of
                Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                            Orlandi knowingly violated duties owed to her clients, the legal
                system, and the profession. Orlandi's clients suffered actual injury because
                they unknowingly hired and paid a non-attorney to represent them,
                resulting in adverse consequences, with the potential for further serious
                injury. Orlandi also harmed the legal system as she aided the non-attorney
                in the unauthorized practice of law. Orlandi's failure to cooperate with the
                State Bar's investigation and her aiding in the unauthorized practice of law
                also harmed the integrity of the profession, which depends on a self-
                regulating disciplinary system.
                            The baseline sanction before considering aggravating or
                mitigating circumstances is disbarment. Standards for Imposing Lawyer
                Sanctions; Compendium of Professional Rules and Standards, Standard 7.1
                (Am. Bar Ass'n 2017) (recommending disbarment "when a lawyer
                knowingly engages in conduct that is a violation of a duty owed as a
                professional with the intent to obtain a benefit for the lawyer or another,
                and causes serious or potentially serious injury to a client, the public or the
                legal system"). The record supports the panel's findings of one mitigating
                circumstance (absence of a prior disciplinary record) and five aggravating
                circumstances (dishonest or selfish motive, a pattern of misconduct,
                multiple offenses, bad faith obstruction of the disciplinary proceeding by
                intentionally failing to comply with rules or orders, and substantial
                experience in the practice of law). Having considered the four factors, we
                agree with the panel that disbarment is appropriate.
                            Accordingly, we disbar attorney Gianna M. Orlandi from the
                practice of law in Nevada. Such disbarment is irrevocable. SCR 102(1).
                Orlandi shall pay the costs of the disciplinary proceedings, including $3,000



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                under SCR 120, within 30 days of the date of this order. The parties shall
                comply with SCR 115 and SCR 121.1.
                             It is so ORDERED.'


                                                           CUO%                       C.J.
                                                        Parraguirre



                                                        Hardesty


                                                                                       J.



                                                                                       J.
                                                        Cadish



                                                         i r(162.
                                                        Pickering
                                                                                       J.



                                                                                       J.
                                                        Herndon




                cc:   Gianna Maria E. Orlandi
                      Chair, Southern Nevada Disciplinary Board
                      Bar Counsel, State Bar of Nevada
                      Executive Director, State Bar of Nevada
                      Admissions Office, U.S. Supreme Court




                      1The  Honorable Abbi Silver having retired, this matter was decided
                by a six-justice court.
SUPREME COURT
         OF
      NEVADA
                                                    4
(01 I 947A